Case 2:19-cv-00245-CJC-AFM Document 53 Filed 06/18/19 Page 1 of 2 Page ID #:2944




    1 ANDERSON YEH PC
       Edward M. Anderson (STATE BAR NO. 198183)
    2 Regina Yeh (STATE BARthNO. 266019)
      401 Wilshire Boulevard, 12 Floor
    3 Santa Monica, California 90401
      Telephone: (310) 496-4270 Facsimile: (888) 744-0317
    4 edward@andersonyehlaw.com
      regina@andersonyehlaw.com
    5
      Attorneys for Plaintiff
    6 ALCON ENTERTAINMENT, LLC
    7
                           UNITED STATES DISTRICT COURT
    8
            CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
    9
  10
     ALCON ENTERTAINMENT, LLC,               CASE NO. 2:19-cv-00245 CJC (AFMx)
  11 a Delaware limited liability company,
                                             Hon. Cormac J. Carney – District Judge
  12              Plaintiff,
                                             Hon. Alexander F. MacKinnon –
  13                                         Magistrate Judge
  14        v.                               PLAINTIFF ALCON
                                             ENTERTAINMENT, LLC’S NOTICE
  15                                         OF VOLUNTARY DISMISSAL
                                             WITHOUT PREJUDICE OF
  16 AUTOMOBILES PEUGEOT SA, a               DEFENDANTS PUBLICIS GROUPE,
     France societe anonyme; ISABEL          S.A., HERVE MONTRON AND
  17 SALAS MENDEZ, an individual;            MAMOU SISSOKO PURSUANT TO
     PUBLICIS MEDIA FRANCE, S.A.,            FED. R. CIV. PROC. 41(a)(1)(A)(i)
  18 a France societe anonyme;
     PUBLICIS GROUPE, S.A., a France
  19 societe anonyme; HERVE                  Action Filed: January 10, 2019
     MONTRON, an individual;                 Trial Date: None Set
  20 MAMOU SISSOKO, an individual;
     and DOES 1-10, inclusive,
  21
                  Defendants.
  22
  23
  24
  25
  26
  27
  28
        DISMISSAL OF CERTAIN DEFENDANTS PURSUANT TO RULE 41 OF FED.
                                                      R. CIV. PROC.
Case 2:19-cv-00245-CJC-AFM Document 53 Filed 06/18/19 Page 2 of 2 Page ID #:2945




    1                      NOTICE OF VOLUNTARY DISMISSAL
    2        PLEASE TAKE NOTICE that, pursuant to Rule 41(a)(1)(A)(i) of the Federal
    3 Rules of Civil Procedure, plaintiff ALCON ENTERTAINMENT, LLC (“Plaintiff”)
    4 hereby voluntarily dismisses defendants PUBLICIS GROUPE, S.A., HERVE
    5 MONTRON and MAMOU SISSOKO (together “Dismissed Defendants”) from this
    6 action, without prejudice.
    7        None of the Dismissed Defendants has answered Plaintiff’s First Amended
    8 Complaint nor filed a motion for summary judgment. Accordingly, each of the
    9 Dismissed Defendants may be dismissed without prejudice without an order from
  10 the Court.
  11
  12    Dated: June 18, 2019                       ANDERSON YEH PC
  13                                By:         /s/ Edward M. Anderson
                                                 Edward M. Anderson
  14                                                  Regina Yeh
                                                Attorneys for Plaintiff
  15                                        ALCON ENTERTAINMENT, LLC
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28                                         -1-
        DISMISSAL OF CERTAIN DEFENDANTS PURSUANT TO RULE 41 OF FED.
                                                      R. CIV. PROC.
